Exhibit 10.81

AMENDMENT NO. 1 TO

PENNYMAC MASTER REPURCHASE AGREEMENT

This Amendment No. 1 (this “Amendment”), dated as of February 1, 2013, amends
that certain Master Repurchase Agreement, dated as of July 2, 2012 (the
“Repurchase Agreement”), among PennyMac Corp. (“PennyMac”), as seller, PennyMac
Loan Services, LLC, as servicer, PennyMac Mortgage Investment Trust, as
guarantor, and Barclays Bank PLC, as purchaser and agent (“Barclays”).
Capitalized terms used herein but not otherwise defined shall have the meanings
given to such terms in the Repurchase Agreement.

WHEREAS, pursuant to Section 28 of the Repurchase Agreement, the parties hereto
desire to amend the Repurchase Agreement as described below; and

WHEREAS, this Amendment is not effective until the execution and delivery of
this Amendment by PennyMac and Barclays.

NOW, THEREFORE, pursuant to the provisions of the Repurchase Agreement
concerning modification and amendment thereof, and in consideration of the
amendments, agreements and other provisions herein contained and of certain
other good and valuable consideration the receipt and sufficiency of which is
hereby acknowledged by the parties hereto, it is hereby agreed between PennyMac
and Barclays as follows:

Section 1. Amendment.

(a) Section 1 of the Repurchase Agreement is hereby amended by deleting the
defined terms “Total Non-New Origination Warehouse Equity,” “Total Assets” and
“Total New Origination Warehouse Liabilities.”

(b) Section 1 of the Repurchase Agreement is hereby amended by deleting the
defined term “Total Non-New Origination Warehouse Liabilities” and replacing it
with the following:

“Total Non-New Origination Warehouse Liabilities” means all Indebtedness of any
kind other than Indebtedness in respect of repurchase facilities or other
warehouse financings of Newly Originated Mortgage Loans, or any inter-company
indebtedness that is eliminated in consolidation on the Guarantor’s financial
statements.

(c) Section 14(g)(ii)(D)(1) of the Repurchase Agreement is hereby amended by
replacing such clause with the following:

(1) Seller’s ratio (as of each month-end) of (a) Total Non-New Origination
Warehouse Liabilities to (b) Adjusted Tangible Net Worth shall not exceed 3:1;

Section 2. Effective Date. This Amendment shall be effective as of January 31,
2013.

 

1



--------------------------------------------------------------------------------

Section 3. Effect of Amendment. Except as expressly amended and modified by this
Amendment, all provisions of the Repurchase Agreement shall remain in full force
and effect and all such provisions shall apply equally to the terms and
conditions set forth herein. After this Amendment becomes effective, all
references in the Agreement (or in any other document relating to the Mortgage
Loans) to “this Agreement,” “hereof,” “herein” or words of similar effect
referring to such Agreement shall be deemed to be references to such Agreement
as amended by this Amendment. This Amendment shall not be deemed to expressly or
impliedly waive, amend or supplement any provision of the Repurchase Agreement
other than as set forth herein.

Section 4. Successors and Assigns. This Amendment shall be binding upon the
parties hereto and their respective successors and assigns.

Section 5. Section Headings. The various headings and sub-headings of this
Amendment are inserted for convenience only and shall not affect the meaning or
interpretation of this Amendment or the Repurchase Agreement or any provision
hereof or thereof.

Section 6. GOVERNING LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO ITS CONFLICT OF LAW
PROVISIONS EXCEPT SECTIONS 5-1401 AND 5-1402 OF NEW YORK GENERAL OBLIGATIONS
LAW, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE
DETERMINED IN ACCORDANCE WITH SUCH LAWS.

Section 7. Counterparts. This Amendment may be executed in one or more
counterparts and by the different parties hereto on separate counterparts,
including without limitation counterparts transmitted by facsimile, each of
which, when so executed, shall be deemed to be an original and such
counterparts, together, shall constitute one and the same agreement.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each undersigned party has caused this Amendment No. 1 to
the Master Repurchase Agreement to be duly executed by one of its officers
thereunto duly authorized as of the date and year first above written.

 

PENNYMAC MORTGAGE CORP., as Seller By:  

/s/ Pamela Marsh

Name:   Pamela Marsh Title:   Managing Director, Treasurer BARCLAYS BANK PLC, as
Purchaser and Agent By:  

/s/ Ellen V. Kiernan

Name:   Ellen V. Kiernan Title:   Director